﻿Mingling with the other people taking part in this General Assembly debate and looking to their faces makes one almost physically aware of fact that, today, the representatives of the Soviet Union, which is transforming itself into a union of sovereign States, are viewed - and rightly so - as envoys of a new nation. It is a nation on the threshold of an entirely new era in its centuries-old political, philosophical, international, legal and day-to-day history.
We have just experienced a purifying storm - the defeat of a criminal coup, and everything that took place in connection with the recent Congress of People's Deputies. Today I extend the words of deep gratitude to all those who associated themselves with our resistance to the coup. Those days in August have convinced us finally of one thing - that the quest for freedom has become the main thrust in our own development and in the development of the entire world community. Only a society that gives full protection to individual freedoms and rights can be prosperous and dynamic.
The longing for freedom and democracy has always been present in the minds and hearts of our people. It has survived despite decades of despotism and lawlessness, and the years of perestroika brought it to life with renewed vigour and translated it into concrete deeds. The courage of unarmed people stemming the advance of political monsters who opposed the new thinking proved that the peoples of our country will no longer bow the knee to diktat. In essence, the defeat of a coup aimed at restoring totalitarian rule led to a revolution that changed the face of the nation, sweeping away the last remaining pillars of a bankrupt regime.
The failure of the coup was also a world-wide victory for the forces of good. Together, we managed to avert the threat of a return to the cold war. To remove the obstacles to progress towards a new state of interaction and partnership, towards democracy and a new era of peace-making.
	The political developments of the first half of this year created the major prerequisites for this change. There have been breakthroughs in two central areas of disarmament - conventional arms in Europe, and strategic nuclear arms. Armaments are being reduced, although only recently it was held that an arms build-up was precisely what guarantees national security. As President Bush pointed out in his address to the General Assembly yesterday, this proves that relations between the Union of Soviet Socialist Republics and the United States, between East and West, are no longer relations between adversaries. Such drastic cuts are possible only between partners who have recognized that they have shared, rather than conflicting, security interests.
	A decisive step towards the end of the cold war has been taken in an area that is most resistant to new trends - the economy. The London meeting between the Soviet President and the G-7 leaders and subsequent contacts between the Seven and the leaders of our Union and its republics sec the stags for overcoming the economic division of the world and restoring its integrity, its economic interdependence and its market and financial fabric.
	Iraq's aggression against Kuwait put the nascent global unity to a serious test. The world community's concerted efforts to resist the aggressor, including the efforts of the five permanent members of the Security Council, were truly unprecedented. The consensus that emerged in the United Nations around the central idea that breaches of the peace are inadmissible remained intact even after the crisis in the Gulf was over. Indeed, this consensus led to practical steps to resolve other burning issues, including the formidable challenge of the search for a Middle East settlement, and the non-proliferation of weapons of mass destruction and their delivery systems. Today, there remains hardly a single regional conflict where there is not a glimmer of light, at the end of the tunnel.
Europe - once the epicentre of two world wars and an arena of confrontation - is becoming n laboratory for new forms of interaction. In fact, the process of the Conference on Security and Cooperation in Europe already transcends regional frontiers. A new transcontinental community is coming into being - a "belt" of trust, cooperation and security that spans the countries of these parts of the world: the entire northern hemisphere.
Political dialogue is getting under way in Asia and the Pacific, as nations and international associations in that region join in a search for mechanism for the discussion and collective solution of common problems. Latin America as a community of mutually tolerant and democratic nations is becoming a political reality. On the African continent, negotiations are replacing hostilities and, at times, barbaric methods of force.
This global change is inextricably linked with perestroika in the Soviet Union. Before the events of August the progress of perestroika inside the country lagged far behind its international impact. Now that that gap has been closed, internal and external activities can proceed at a single and accelerating pace. The steadfastness of the President of the USSR, Mr. Gorbachev, the courage and initiative of Mr. Yeltsin, the Russian President, the vigorous popular movement and the overwhelming solidarity of the rest of the world enabled us not only to defeat the coup but also to dismantle the braking mechanisms that hindered the country's progress towards the rule of law and a civic society.
To a certain extent the coup and all the risks involved are precisely what brought about a strong centrifugal trend in our country as, between 22 August and 9 September, eight republics declared themselves independent from the union. That is how they reacted to the threat posed by the putsch, the aim of which was the restoration of a totalitarian society.
The extraordinary Congress of People's Deputies at the beginning of September met the challenge of the time, establishing for a period of transition a structure whereby the republics - to use the words of the President of Russia - would obtain as much sovereignty as they could take. Now that the element of coercion is behind us and the sovereign republics are able to take stock of the situation, there has developed a centripetal trend, which is gaining momentum.
This is evidenced by the intensive activity of the State Council, chaired by President Mikhail S. Gorbachev, and comprising the leaders of the Republics. The first decision of this body was the recognition of the independence of the three Baltic States. At the second session of the Council the basic forms of an economic union - which will be open for participation by any Republic, including the Baltic States, should they so desire - were addressed and endorsed.
The State Council is working on measures to overcome the rather critical problems - to say the least - of food and medical supplies in the coming winter and spring months. The Inter-Republican Economic Committee has been very active in this regard.
All-union government agencies constituted by the Congress continue to function in the four key areas: foreign policy, defence, law enforcement and security. Profound military reforms are taking place, these will lead to a radical cut in military expenditures, which for many years have placed such a heavy burden on the budget of our State.
The Extraordinary Congress of People's Deputies, the State Council and the President of the USSR have thus answered the questions that had been causing world-wide concern. It can now be seen that the answers were constructive and sent a positive signal to the world community. As a dynamic, although still fragile, balance emerges between the centre and the Republics, we can see that we are now on the right course - despite the deviations or set-backs that may occur - and we look with renewed expectations to the international community for all the support it can lend us in making a rapid transition and taking a respected place in the family of nations. By stating this publicly I am fulfilling one of my important tasks at this session of the General Assembly,
The new Union, at this decisive stage of its formation, needs the support of the world community, but it is precisely the world community that has an interest in the success of our efforts, since the prospects for creating a stable, democratic and civilised world order on our planet. Earth - which may be the only one in the universe - depend on this.
The President of the USSR and the leaders of all sovereign States and Soviet Republics are aware of their responsibilities under the Soviet Union's existing international agreements and obligations. I should like to reaffirm that the union of sovereign States will be the direct successor of all such commitments, including those we have assumed as a nuclear Power. Our country's nuclear weapons remain under effective centralised control.
"New challenges" is a favourite subject of political scientists. Not so long ago this term came to denote such things as international terrorism, international drug and arms trafficking, acquired immunodeficiency syndrome (AIDS), degradation of the environment, and the problems of human psychological adaptation to new parameters of progress. The depth and danger of these new risks have forced the world community - and did so even back in the days of the cold war - to begin formulating adequate responses to these transnational challenges. And although the bulk of the work still lies ahead, negotiating mechanisms are already emerging and international legal instruments are being put into place.
However, let us admit, both to ourselves and to the whole of mankind, that virtually none of us was prepared to face the risks of the new, historic period. Cleansing storms have thundered over the expanses of eastern and central Europe, bringing with them all the promise that freedom holds out, bringing back the sense of dignity, self-esteem and faith in man's lofty mission on Earth. And it is not freedom's fault if the flames of ethnic strife have suddenly engulfed the world like the outbreak of a long-forgotten disease. Age-old and seemingly subdued instincts have come alive - instincts which have no place in the new environment. And all this is accompanied by the threat of economic chaos, flaring social contradictions, refugees and disease.
Europe, which had seemed the least vulnerable of all the continents, has suddenly shown its susceptibility to the virus of nationalism. After the division of Europe had been overcome without confrontation or instability and Germany had been peacefully and democratically reunited, Yugoslavia faced a crisis and is now on the brink of civil war.
Why this un-preparedness for new risks? We were too busy eliminating the deformations of the cold-war era to formulate in good time a positive agenda that would meet national aspirations. Regrettably, the energy released as a result of East-West reconciliation has not only served constructive purposes but also fuelled a resurgence of national egotism. Nationalism is becoming the main breeding ground for terrorism. The mortar attack on Downing Street, the villainous assassination of Rajiv Ghandi, the bloodshed which is still going on in Nagorny Karabakh, and elsewhere, are convincing evidence of that.
There is a danger that the ideological division of the world may be replaced by attempts to divide and antagonize countries, peoples and nations on national, ethnic or religious grounds. The result may be the nineteenth century revisited, albeit it with significant new features, such as global interdependence and weapons of mass destruction.
The problem is how to make the growing national self-awareness serve the cause of progress, freedom and the prosperity of people; to keep national identity slogans from becoming vehicles of separatist policies leading away from the mainstream of world integration to absurd autarchy in either economic or cultural life.
Whenever national egotism spills over State borders as was the case with Iraq's aggression against Kuwait, the international community must remain true to its position of principle and take the necessary steps, including enforcement measures, in keeping with the United Nations Charter. Of course, military force - or using it in appropriate measure - should be the last resort. Using it even to maintain international law and order necessarily means a set-back for the new thinking, a reversal of the trend towards establishing a new type of international relations. Today, the international community and the United Nations have sufficient capabilities to curb an aggressor, whoever he may be, and to restore justice without the use of military force - or using it in appropriate measure and on a collective basis.
There is also a certain degree of understanding with regard to ethnic conflicts of a purely domestic nature. The golden rule in this respect is to do no harm.
Problems arise also in the grey zone between internal jurisdiction and international responsibility. Basically, it is a question of the further development of the sovereignty principle in international law, as applied to the new realities and risks and to the need for universal interaction between States.
Consensus must be achieved on a set of basic rules, criteria and principles for international response by the world community to emergency situations, a kind of code of responsible conduct for States, in an era of an interrelated and integral world. Such a consensus should combine the principles of sovereignty, self-determination and non-interference in the internal affairs of States with the need for States to fulfil their obligations under the United Nations Charter and other international legal instruments, and for the United Nations to pursue its goals in all the spheres prescribed by its Charter.
The principal objective hare is to harmonise national, regional and global interests, to assert a single universal scale of democratic values providing for freedom of choice, a variety of forms of social development, economic and political pluralism and the supremacy of international law and human rights.
The problem of individual freedom in all its dimensions is becoming central in world politics today. Providing for all basic human rights has become an imperative both of national development and international relations.
The gravest challenges arise in the world economy. Imbalances and deformations are the inevitable companions of economic progress. On the one hand, the end of the cold war has put an end to bloc rivalry in dealing with the third world. Against the background of interdependence, development ceases to be a one-dimensional notion and assumes a universal character. This is the key to a balanced world economy and to providing a solid basis for resolving global issues. On the other hand, there are growing fears that the new East-West relationship will leave many developing nations on the periphery of the world economy. At the same time, the third world is becoming increasingly polarized. Economic success in a number of countries is accompanied by worsening crises, poverty and hunger in the poorest nations. To prevent accumulated contradictions from exploding is a priority task. Moving away from ideologically motivated assistance should not mean forgetting those who simply cannot survive without outside help.
The same applies to the factors which hamper progress towards environmental security. Chernobyl became a world-wide disaster. Yet, it is also a symbol of international solidarity in a struggle for survival and the triumph of humanism in relations between States. The United Nations Chernobyl Pledging Conference, which was held here recently, demonstrated this once again.
One of the lessons to be learned from Chernobyl and other environmental catastrophes is that there can be no effective way of avoiding disaster without overcoming the inertia of old industrial practices. The objective is to readjust the whole structure of the world economy to make it environmentally safe. This can only be achieved through concerted efforts.
New international relations should be universal. Within generally recognised norms of civilised behaviour, a11 nations, regardless of their ideological or political preferences and dislikes, should maintain normal and proper relations. Lingering hostility, let alone the lack of elementary dialogue between a number of States, objectively generates tension within the very fabric of international relations.
The USSR is paying its last diplomatic debts inherited from the cold war. We have normalised our relations with the Republic of Korea and launched a comprehensive process of restoring normal relations with Israel.
The new world realities of today require institutionalised security and cooperation structures, the modernization of existing mechanisms and the creation of new ones where necessary. At the same time, we should not hesitate to abandon certain previously established structures which are inherently incapable of evolution. The Co-ordinating Committee for East-West Trade Policy (COCOM) is at the top of that list.
The activities of newly established as well as restructured international organizations should be integrated in order to add stability to the pillars of comprehensive security.
The general outlines of this process were defined by the international community in a resolution adopted at the forty-fourth session of the General Assembly on enhancing international peace, security and International cooperation in all its aspects in accordance with the Charter of the United Nations. It was at that time - two years ago - that conceptual agreement was reached to begin drafting the fundamental principles of civilised international communication at the current stage of history - sometimes referred to as the new world order.
Members may recall that that resolution was the joint initiative of the USSR and the United States. When I met President Bush today, we reiterated the commitment of our two countries to broader cooperation in strengthening the United Nations as well as in all other areas. This commitment rests on a new foundation in the Soviet-United States relationship - no longer one of confrontation or even rivalry, but cooperation and friendship for the good of the world community as a whole.
The philosophy of new international solidarity, which is finding its way into practice, signifies a de-ideologization of the United Nations. In renewing our Organisation we should once and for all leave behind us the legacy of the ice age - like the obnoxious resolution equating Zionism with racism.
A transition to partnership and collective action bears the promise of United Nations universality, both in terms of its membership and in terms of its areas of activity. The process has already been set in motion. At this session of the General Assembly new Members have joined the ranks of the Organization. These include States of differing size and population. Our support for their admission to the United Nations mirrors the overall Soviet foreign policy of developing relations with all States, including small and medium-sized States.
It is with a special feeling that I wish to congratulate our colleagues, the plenipotentiary representatives of new sovereign and independent States - the Latvian Republic, the Lithuanian Republic and the Estonian Republic.
I see special symbolism in the fact that one of the first foreign policy steps of the country which began its new political calendar recently was to recognize the full independence of the Baltic Republics and provide immediate support for their joining the United Nations end associating themselves with the Conference on Security and Co-operation in Europe (CSCE) process. That took place in Moscow at the beginning of the Conference on the Human Dimension. At the present time the process of establishing diplomatic relations and exchanging embassies between the USSR and the Baltic States has started. We are going to hold large-scale talks on vital issues affecting the destinies of millions of people.
Adapting the entire United Nations system to the new realities of international life is an item on our agenda. Progress has already been achieved in such adaptation and great credit for this goes to the Secretary-General. Mr. Javier Perez de Cuellar, who is a confident leader of the Organization at this juncture which is perhaps most decisive. We hope that the line he so strongly supports will be duly continued.
There is a wealth of promising ideas on this subject. It would appear to make sense to agree upon launching practical exploration of approaches to reforming the United Nations. We are open to any fruitful ideas; we are also working on our own proposals. A concerted and essentially collective regulation of international relations in the areas of security and disarmament crucial for the destiny of the world has become a priority in the activities of the United Nations end the world community.
Supremacy of law is the main point of reference on the way to shaping a new model of international security. A system of political and legal deterrence should be its cornerstone - a system based not on mutual deterrence but rather on confidence that mutual threat does not exist and also on a high level of trust and openness in the military and other spheres. To achieve thin, it is important to establish, with active United Nations involvement, an atmosphere of general aversion to aggression throughout the world community. Any act of aggression must, from the very start, be regarded as doomed, not only militarily but also politically, economically and morally. An international boycott is the first step to deter and warn the aggressor.
Next in line is a joint elaboration and implementation of the concept of the next stage of disarmament to absorb the experience gained and make the disarmament processes stable, comprehensive and universal.
Priority tasks include making military potentials exclusively defence-oriented and working out the guidelines States could follow while restructuring their armed forces in conformity with the doctrine of reasonable sufficiency. That now is taking place in the Soviet Union.
The General Assembly could recommend initiating, as an intermediate stage, consultations to work on specific quantitative and qualitative parameters for minimum nuclear deterrence in all its aspects. It is becoming an urgent task to conduct negotiations on the total elimination of tactical nuclear weapons in as short as time as possible. 
A reduction in the number of nuclear tests, with a view to phasing them out altogether as soon as possible, is one means of halting the nuclear arms race. A broad movement in support of this idea has materialized in the political and scientific communities and among the public in various countries of the world. The time has come to establish a United Nations register of conventional arms sales and supplies and to identify jointly its technical parameters with a view to arriving at agreed principles of restraint in arms sales.
The development of a long-term concept of the use of United Nations forces in accordance with the Charter of the Organization, including the refinement of rapid response mechanisms for countering threats to international peace, legally codified procedures for deterring a potential aggressor and optimal strategies for defusing conflicts, would facilitate more comprehensive utilization of United Nations capacities. Major tasks in this area include efforts to make United Nations peace-keeping operations more effective and institutionalized, broader use of the preventive capacities of the United Nations and efforts to find ways to correlate global and regional security structures. There is proof that conflicts can indeed be settled through national reconciliation, a balance of interests and responsibility among all the parties involved and the expression of the will of the people in democratic free elections. I am particularly pleased to note the important role that is to be played by the United Nations in implementing the settlement in Cambodia as a truly unique instrument for maintaining international peace.
Today a unique chance is at hand to set in motion the process of a Middle East settlement. It is essential to lock in the significant pi ogress that has been made in solving the Afghan problem. This session must take action to support efforts in these areas.
The ultimate beneficiary of the movement towards stable peace with maximum guarantees is the human being. The domestic policies of States and the practice of international communication should rest on uniform rules applied across the entire range of human rights as an inseparable set of equal categories of a political, civil, social, economic and cultural nature defining the status of the individual and his relations with the State and society. Substantive discussion of specific human rights issues and matters of compliance with international commitments in this area can no longer be dismissed under the artificial pretext of interference in internal affairs. By signing appropriate international instruments, every State, as it were, delegates a fraction of its sovereignty to the international community. The criterion is the primacy of human rights over the rights of nations and other bodies.
At the Moscow meeting of the CSCE conference on the human dimension, we focused on the problem of strengthening not only the national, but also the international basis of guarantees for democracy, political pluralism, the supremacy of law and human rights.
We might provide for far-reaching collective procedures that would ultimately include binding and mandatory elements. Non-governmental and human rights organisations should be actively encouraged to participate in their verification. In other words, after the Moscow conference, the concept of confidence-building measures, which has been put to work so successfully in the political and military fields since the conferences held in Madrid and Stockholm should, we firmly believe, become the cornerstone and driving force of the new turn to human rights within the all-European and the global context.
	Much has been done in the United Nations, but there are still greater tasks ahead, reflecting the risks and challenges that face the international community today. Our common and inseparable destinies largely, if not decisively, depend on whether the United Nations will be able to succeed in renovating itself and become a true multilateral guarantor of peace and security.
Today all of us, politicians and diplomats alike, constantly find ourselves with the word "space" on our tongues. We speak of a single economic, legal and ecological space. This has become an extremely up-to-date and fashionable expression. Yet, half a century ago, in the heyday of Stalin's tyranny, the great Russian poet, Boris Pasternak, used it to describe an artist's calling!
"We have to live without vainglory Live in such a way that after all A love that space bestows upon us Would let us hear the future's call."
The call of the future! The author of Doctor Zhivago and the winner of the Nobel Prize heeded this call. Let us also heed it.
